I concur in that portion of the majority opinion which holds the statute unconstitutional to the extent that it provides for and permits personal service of notice upon feeble-minded inmates of state maintained institutions or for service upon custodial guardians of insane persons. As stated in the majority opinion, service of notice as provided by the statute would be futile as to the first of those classes of persons and of doubtful protection as to the second.
I disagree with the majority opinion, however, to the extent that it holds the statute unconstitutional with respect to personal service of notice upon habitual criminals, moral degenerates, and sexual perverts, or with respect to service upon the legal guardian or next of kin of an insane person. Service of notice in the manner provided as to each of these classes of persons affords full and adequate opportunity to take an appeal to the courts and to be heard therein. Nor do I think that the entire statute must be held unconstitutional merely because a portion of it is declared invalid.
It does not seem to me that the invalidated portions of the act are so inextricably connected with and related to the remainder of the act that it must perforce be held, as the majority states, "that the legislature would not have passed the act without them." If the legislature had foreseen the result of the majority opinion herein, it would no doubt have provided a more adequate form of service with reference to feeble-minded persons and insane persons under custodial guardianship. But it is inconceivable to me that the *Page 614 
same legislature would, in any event, have stubbornly refused to legislate with respect to habitual criminals, moral degenerates, sexual perverts, and insane persons having legal guardians, merely because still other classes were not included.
The majority opinion concedes that a sterilization statute, such as we have here, is within the police powers of the state, and that it was enacted in the interest of the public safety, morals, health, and welfare. To the extent that it may accomplish that purpose under the procedure provided for its enforcement, the statute should be upheld, and not stricken down entirely merely because it is in part ineffectual. To that extent I dissent from the majority opinion.
ROBINSON, C.J., and BEALS, J., concur with STEINERT, J.